Title: To George Washington from Brigadier General Samuel Holden Parsons, 15 July 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Peeks Kill [N.Y.] 15th July 1777

Col. S. Webb is apprehensive he has fallen under your Excellency’s Displeasure from the Misrepresentations of his Conduct by Persons who designed him an Injury & has desird me to inform your Excellency of his Conduct as far as I have been acquainted since he went into Connecticutt to raise his Regiment.
If my Memory serves me he came into the State about the first of Feby soon after which I had Orders to Assist in forming the Regiments to be raisd in that State which led me to a Knowledge of his Situation early after his Arrival there; the State had extended their Additional Bounty to the Eight Battalions only which gave him little Hopes of soon filling his Regiment; however under this discouraging Circumstance he exerted himself with unwearied Diligence to raise & equip a Regiment with little Success. About the Begining of March the Council of Safety extended the State Bounty to that Regiment, on which their Prospects brightned & their Inlistments increasd: but other Difficulties arose to retard that Regiment, as all the Officers were Young Men in the Vigour of Youth, the People of the Country were in general Opposd to them, & thô, I beleive, they universally were as diligent & Attentive to the recruiting Service as any Officers in the Army their Success was not equal to that of some other Officers of less Merit. I have had Occasion very frequently to call upon Col. Webb & his Officers in the Course of the Winter & Spring and in Justice to him I ought to Say, I have never found Any Officers more attentive to their Duty, or more anxiously concernd & industriously imployd to recruit their Men & prepare them

to march than Col. Webb & the Officers of his Regiment. Major Huntington I always found attentively assisting in this Business: and I do not know an Instance in which Idleness or Dissipation has taken Place on Col. Webb or his Officers during their Continuance in the State—And althô the Number recruited in that Regiment is not so great as in some other Regiments, yet considering the Prejudices of the People & many other Difficulties he had to encounter I beleive no Man could have done better. The Officers of that Regiment without Exception I flatter myself will do Honor to themselves & convince the World of the Propriety of their Appointment whenever cald into Action.
The Two Regiments lately Commanded by Genl Huntington & Col. Douglass are Vacant, of Colonels, I wish the Appointments could be made when your Excellency can attend it. Lt Colonels Butler, Prentice, Dimon & Meigs I suppose are the only Candidates: The Two last are Officers which will do Honor to any Appointment Col. Butler is an experienced good Officer & Col. Prentice has been long in Service. Prentice & Dimon are the Lt Colonels of the Vacant Regiments. I am Your Excellency’s Obedt hl. Servt

Saml H. Parsons

